 

Exhibit 10.1

 

 

FORM OF AMENDED AND RESTATED MANAGEMENT CONTINUITY AGREEMENT

 

This Amended and Restated Management Continuity Agreement, dated as of September
28, 2020 (“Agreement”), by and between Virginia National Bankshares Corporation,
a Virginia corporation (the “Company”), and ____________ (the “Executive”),
supersedes and amends and restates in its entirety that certain Management
Continuity Agreement, dated as of March 2, 2017, by and between the Company and
the Executive.

 

1.Purpose

 

The Company recognizes that the possibility of a Change in Control exists and
the uncertainty and questions that it may raise among management may result in
the departure or distraction of management personnel to the detriment of the
Company and its shareholders.  Accordingly, the purpose of this Agreement is to
encourage the Executive to continue employment with the Company and/or its
affiliates or successors in interest by merger or acquisition after a Change in
Control by providing reasonable employment security to the Executive and to
recognize the prior service of the Executive in the event of a termination of
employment under certain circumstances after a Change in Control.

 

2.Term of the Agreement

 

The term of this Agreement is effective on September 28, 2020 (the “Effective
Date”) and will continue until December 31, 2021; provided however, that on
December 31, 2020 and each December 31st thereafter (each such December 31st
referred to as the “Renewal Date”), this Agreement will be automatically
extended for an additional calendar year so as to terminate two (2) years from
such Renewal Date. The Agreement will not, however, be extended if the Company
gives the Executive written notice of such non-renewal before the Renewal Date
(the initial and any extended term of this Agreement is referred to as the
“Change in Control Period”).

 

3.Employment after a Change in Control

 

If a Change in Control of the Company, as defined in Section 12(a), occurs
during the Change in Control Period and the Executive is employed by the Company
on the date the Change in Control occurs (the “Change in Control Date”), the
Company will continue to employ the Executive in accordance with the terms and
conditions of this Agreement for the period beginning on the Change in Control
Date and ending on the second anniversary of such date (the “Employment
Period”).  If a Change in Control occurs on account of a series of transactions,
the Change in Control Date is the date of the last of such transactions.




--------------------------------------------------------------------------------

4.Terms of Employment

 

(a)Position and Duties.  During the Employment Period, (i) the Executive’s
position, position title, authority, reporting structure, duties and
responsibilities will be the same in all material respects with the most
significant of those held, exercised and assigned to the Executive by the
Company at any time during the twelve (12) month period immediately preceding
the Change in Control Date and (ii) the Executive’s services will be performed
at either the location where the Executive was performing his services
immediately preceding the Change in Control Date or any office that is the
headquarters of the Company prior to the Change in Control and is less than
thirty-miles (30) miles from such location.

 

(b)Compensation.

 

(i)Base Salary.  During the Employment Period, the Executive will receive an
annual base salary (the “Annual Base Salary”) at least equal to the highest base
annualized salary paid or payable to the Executive by the Company and its
affiliated companies during the twelve (12) month period immediately preceding
the Change of Control Date.  During the Employment Period, the Annual Base
Salary will be reviewed at least annually and will be increased at any time and
from time to time as will be substantially consistent with increases in base
salary generally awarded in the ordinary course of business to other peer
executives of the Company and its affiliated companies, but may not be
decreased. Any increase in the Annual Base Salary will not serve to limit or
reduce any other obligation to the Executive under this Agreement.  The Annual
Base Salary will not be reduced after any such increase, and the term Annual
Base Salary as used in this Agreement will refer to the Annual Base Salary as so
increased.  The term “affiliated companies” includes any company controlled by,
controlling or under common control with the Company during the twelve (12)
months immediately preceding the Change of Control Period.

 

(ii)Annual Bonus.  In addition to the Annual Base Salary, the Executive will be
awarded for each year ending during the Employment Period and for which the
Executive is employed on the last day of the year an annual bonus (the “Annual
Bonus”) in one lump sum cash payment at least equal to the average annual bonus
paid or payable, including by reason of any deferral, for the two (2) years
immediately preceding the year in which the Change in Control Date occurs.  Each
such Annual Bonus will be paid no later than two and one-half (2 ½) months after
the end of the year for which the Annual Bonus is awarded.

 

(iii)Incentive, Savings and Retirement Plans.  During the Employment Period, the
Executive will be entitled to participate in all incentive (including stock
incentive), savings and retirement, insurance plans, policies and programs
applicable generally to other peer executives of the Company and its affiliated
companies, but in no event will such plans, policies and programs provide the
Executive with incentive opportunities, savings opportunities and retirement
benefit opportunities, in each case, less favorable, in the aggregate, than
those provided by the Company and its affiliated

2

--------------------------------------------------------------------------------

companies for the Executive under such plans, policies and programs as in effect
at any time during the twelve  (12) months immediately preceding the Change in
Control Date.

 

(iv)Welfare Benefit Plans.  During the Employment Period, the Executive and/or
the Executive’s family, as the case may be, will be eligible for participation
in and will receive all benefits under welfare benefit plans, policies and
programs provided by the Company and its affiliated companies to the extent
applicable generally to other peer executives of the Company and its affiliated
companies, but in no event will such plans, policies and programs provide the
Executive with benefits that are less favorable, in the aggregate, than the most
favorable of such plans, policies and programs in effect at any time during the
twelve (12) months immediately preceding the Change in Control Date.

 

(v)Fringe Benefits.  During the Employment Period, the Executive will be
entitled to fringe benefits in accordance with the most favorable plans,
policies and programs of the Company and its affiliated companies in effect for
the Executive at any time during the twelve  (12) months immediately preceding
the Change in Control Date or, if more favorable to the Executive, as in effect
generally from time to time after the Change in Control Date with respect to
other peer executives of the Company and its affiliated companies.

 

(vi)Paid Time Off.  During the Employment Period, the Executive will be entitled
to paid time off in accordance with the most favorable plans, policies and
programs of the Company and its affiliated companies in effect for the Executive
at any time during the twelve (12) months immediately preceding the Change in
Control Date or, if more favorable to the Executive, as in effect generally from
time to time after the Change in Control Date with respect to other peer
executives of the Company and its affiliated companies.

 

5.Termination of Employment Following a Change in Control

 

(a)Death or Disability.  The Executive’s employment will terminate automatically
upon the Executive’s death during the Employment Period.  If the Company
determines in good faith that a Disability of the Executive has occurred during
the Employment Period, it may terminate the Executive’s employment.  For
purposes of this Agreement, “Disability” means the Executive’s inability to
perform the essential functions of his/her position with the Company on a full
time basis for one hundred eighty (180) consecutive days or a total of at least
two hundred forty (240) days in any twelve (12) month period as a result of the
Executive’s incapacity due to physical or mental illness (as determined by an
independent physician selected by the Board of Directors of the Company
(sometimes referred to herein as the “Board”)).

 

(b)Cause.  The Company may terminate the Executive’s employment during the
Employment Period for Cause.  For purposes of this Agreement, “Cause” means (i)
gross incompetence, gross negligence, or willful misconduct in connection with
the performance of the Executive’s duties or breach of a fiduciary duty owed to
the Company or any affiliated company;

3

--------------------------------------------------------------------------------

(ii) conviction of or entering of a guilty plea or a plea of no contest with
respect to a felony or a crime of moral turpitude or commission of an act of
embezzlement or fraud against the Company or any affiliated company; (iii) any
material breach by the Executive of a material term of this Agreement,
including, without limitation, material failure to perform a substantial portion
of his/her duties and responsibilities hereunder; or (iv) deliberate dishonesty
of the Executive with respect to the Company or any affiliated company.

 

(c)Good Reason.  The Executive’s employment may be terminated during the
Employment Period by the Executive for Good Reason. The Executive must provide
written notice to the Company of the existence of the event or condition
constituting such Good Reason within one hundred and twenty (120) days of the
Executive becoming aware of the event or condition alleged to constitute Good
Reason.  Upon delivery of such notice by the Executive, the Company shall have a
period of thirty (30) days during which it may remedy in good faith the event or
condition constituting Good Reason, to the Executive’s satisfaction and the
Executive’s employment shall continue in effect during the thirty (30) day
period.  In the event the Company shall remedy in good faith the event or
condition constituting Good Reason, then such notice of termination shall be
null and void, and the Company shall not be required to pay the amount due to
the Executive under Section 6(a).  If the Company has not remedied the event or
condition constituting Good Reason during the thirty (30) day cure period and
the Executive does not terminate his/her employment for Good Reason within
ninety (90) days thereafter by providing the Company with a Notice of
Termination (as such term is defined herein), then the Executive will deemed to
have waived his/her right to terminate for Good Reason with respect to such
grounds.  

 

For purposes of this Agreement, “Good Reason” means:

 

(i)a material reduction in the Executive’s duties or authority or any of the
employment characteristics as described in Section 4(a);

 

(ii)a failure by the Company to comply with any of the provisions of
Section 4(b);

 

(iii)the Company’s requiring the Executive to be based at any office or location
other than that described in Section 4(a)(ii);

 

(iv)the failure by the Company to comply with and satisfy Section 7(b); or

 

(v)the Company fails to honor any term or provision of this Agreement.

 

Notwithstanding the foregoing, Good Reason shall not include any resignation by
the Executive where Cause for the Executive’s termination by the Company exists.

 

(d)Notice of Termination.  Any termination during the Employment Period by the
Company or by the Executive for Good Reason shall be communicated by written
Notice

4

--------------------------------------------------------------------------------

of Termination to the other party hereto.  For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.

(e)Date of Termination.  “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein, as the case may be, (ii) if the Executive’s employment is
terminated by the Company other than for Cause or Disability, the date specified
in the Notice of Termination (which shall not be less than thirty (30) nor more
than sixty (60) days from the date such Notice of Termination is given unless
the Executive otherwise agrees), and (iii) if the Executive’s employment is
terminated for Disability, thirty (30) days after Notice of Termination is
given, provided that the Executive shall not have returned to the full-time
performance of his/her duties during such thirty (30) day period.

 

(f)Resignation of All Other Positions.  Effective upon the termination of the
Executive’s employment for any reason, the Executive shall be deemed to have
resigned from all positions the Executive holds as an officer or member of the
Board of Directors (or a committee thereof) of the Company or any of its
affiliates.

 

6.Compensation Upon Termination

 

(a)Termination Without Cause or for Good Reason.  In the event the Executive’s
employment with the Company terminates or is terminated during (i) the six (6)
months immediately preceding a Change in Control, or (ii) during the Employment
Period, unless such termination in either case is or was (A) by the Company for
Cause or (B) by the Executive other than for Good Reason, the Executive shall be
entitled to the following benefits; provided with respect to the payments set
forth in paragraphs (ii), (iii) and (iv) below, the Executive (or the legal
representative of the Executive or the Executive’s estate) signs a release and
waiver of claims in favor of the Company, its affiliates and their respective
officers and directors in the form attached hereto as Attachment A, and such
release has become effective (the “Release”) (for avoidance of doubt, no release
is required in connection with the payments set forth in paragraph (i) below).

 

(i)Accrued Obligations.  The Accrued Obligations are the sum of:  (1) the
Executive’s Annual Base Salary through the Date of Termination at the rate in
effect just prior to the time a Notice of Termination is given;  (2) the amount,
if any, of any incentive or bonus compensation theretofore earned which has not
yet been paid;  (3) the product of the Annual Bonus paid or payable, including
by reason of deferral, for the most recently completed year and a fraction, the
numerator of which is the number of days in the current year through the Date of
Termination and the denominator of which is 365; and (4) any benefits or awards
(including both the cash and stock components) which pursuant to the terms of
any plans, policies or programs have been earned or become payable, but which
have not yet been paid to the Executive (but not including amounts that
previously had been deferred at the Executive’s request, which amounts will be
paid in accordance with the Executive’s existing directions).  The Accrued
Obligations will be paid to the Executive in a lump sum cash payment within ten
(10) days after the Date of Termination;

5

--------------------------------------------------------------------------------

 

(ii)Salary Continuance Benefit.  The Salary Continuance Benefit is an amount
equal to two (2) times the Executive’s Final Compensation.  For purposes of this
Agreement, “Final Compensation” means the Annual Base Salary in effect at the
Date of Termination, plus an amount equal to the average Annual Bonus paid or
payable for the two (2) most recently completed years and any amounts
contributed by the Executive during the most recently completed year pursuant to
a salary reduction agreement or any other program that provides for pre-tax
salary reductions or compensation deferrals.   The Salary Continuance Benefit
will be paid to the Executive in a lump sum cash payment on the first regular
payroll date following the sixtieth (60th) day after the Date of Termination,
provided that on or before such date the Release has been executed and any
period in which the Executive may revoke such Release has expired, without such
Release having been revoked; and

 

(iii)Welfare Continuance Benefit.  For eighteen (18) months following the Date
of Termination, the Executive and his/her eligible dependents will continue to
be covered under all health and dental plans, disability plans, life insurance
plans (including split dollar endorsement agreements related to Bank Owned Life
Insurance policies), and all other welfare benefit plans (as defined in Section
3(1) of the Employee Retirement Income Security Act) (“Welfare Plans”) in which
the Executive and his/her dependents were participating immediately prior to the
Date of Termination (the “Welfare Continuance Benefit”) to the extent
permissible under the terms of the respective Welfare Plans and applicable
law.  Health and medical coverage will be provided under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”).  The Executive
will pay only that portion of the COBRA premiums that he was paying as an active
employee prior to the Date of Termination. The Company will pay any additional
premium costs.  Notwithstanding the foregoing, the Welfare Continuance Benefit
as to any Welfare Plan will cease if and when the Executive has obtained
coverage under one or more welfare benefit plans of a subsequent employer that
provides for substantially equal or greater benefits to the Executive and
his/her dependents with respect to the specific type of benefit; and

 

(iv)401(k) Contributions.  A lump sum cash payment equal to the total
contributions made by the Company to the Executive’s account in the Company
sponsored 401(k) retirement savings plan during the two-year period prior to
termination of employment.  This payment will be paid to the Executive on the
first regular payroll date following the 60th day after the Date of Termination,
provided that on or before such date the Release has been executed and any
period in which the Executive may revoke such Release has expired, without such
Release having been revoked.

 

(b)Death.  If the Executive dies during the Employment Period while employed,
this Agreement will terminate without any further obligation on the part of the
Company under this Agreement, other than for (i) payment of the Accrued
Obligations (which shall be paid to the Executive’s beneficiary designated in
writing or his/her estate, as applicable, in a lump sum cash payment within
thirty (30) days of the date of death); (ii) the timely payment of the Welfare
Continuance Benefit to the Executive’s spouse and other dependents; and (iii)
the timely payment of all death and retirement benefits pursuant to the terms of
any plan, policy or

6

--------------------------------------------------------------------------------

arrangement of the Company and its affiliated companies. If the Executive dies
after the Date of Termination, but prior to the expiration of the Welfare
Continuance Benefit period, the Executive’s spouse and other dependents will be
entitled to the remaining payment of the Welfare Continuance Benefit due to the
Executive under Section 6(a)(iii).

 

(c)Disability.  If the Executive’s employment is terminated because of the
Executive’s Disability during the Employment Period, this Agreement will
terminate without any further obligation on the part of the Company under this
Agreement, other than for (i) payment of the Accrued Obligations (which shall be
paid to the Executive in a lump sum cash payment within thirty (30) days of the
Date of Termination; (ii) the timely payment of the Welfare Continuance Benefit;
and (iii) the timely payment of all disability and retirement benefits pursuant
to the terms of any plan, policy or arrangement of the Company and its
affiliated companies.

 

(d)Cause; Other than for Good Reason.  If the Executive’s employment is
terminated for Cause during the Employment Period, this Agreement will terminate
without further obligation to the Executive other than the payment to the
Executive of the Annual Base Salary through the Date of Termination, plus the
amount of any compensation previously deferred by the Executive.  If the
Executive terminates employment during the Employment Period, excluding a
termination for Good Reason, this Agreement will terminate without further
obligation to the Executive other than for the Accrued Obligations (which will
be paid in a lump sum in cash within thirty (30) days of the Date of
Termination) and any other benefits to which the Executive may be entitled
pursuant to the terms of any plan, program or arrangement of the Company and its
affiliated companies.

 

(e)Potential Limitation of Payments and Benefits.  

 

(i)Subject to subsection (ii) below, in the event that the aggregate value of
the payments and benefits to which the Executive may be entitled under this
Agreement or any other agreement, plan, program or arrangement in connection
with a Change in Control (the “Change in Control Termination Benefits”) would
subject the Executive to the excise tax (the “Excise Tax”) imposed under Section
4999 of the Internal Revenue Code of 1986, as amended (the “Code”), then the
Change in Control Termination Benefits shall be reduced in a manner determined
by the Company (by the minimum possible amount) that is consistent with the
requirements of Section 409A of the Code until no amount or benefit payable to
the Executive will be subject to the Excise Tax.

 

(ii)Notwithstanding the foregoing, no reduction in the Change in Control
Termination Benefits shall be made if the Executive’s Net After-Tax Benefit (as
defined below) assuming such reduction was not made exceeds by $25,000 or more
of the Executive’s Net After-Tax Benefit assuming such reduction was made.

 

(iii)“Net After-Tax Benefit” shall mean the amount of the Change in Control
Termination Benefits which the Executive receives or is then entitled to
receive,

7

--------------------------------------------------------------------------------

less the amount of all applicable taxes payable by the Executive with respect to
the Change in Control Termination Benefits, including any Excise Tax.

 

(iv)All calculations and determinations under this Section 6(e) shall be made by
an independent accounting firm or independent tax counsel appointed by the
Company (the “Tax Advisor”) whose determinations shall be conclusive and binding
on the Company and the Executive for all purposes.  The Tax Advisor may rely on
reasonable, good faith assumptions and approximations concerning the application
of Section 280G and Section 4999 of the Code.  The Company shall bear all costs
of the Tax Advisor.

 

7.Binding Agreement; Successors

 

(a)This Agreement will be binding upon and inure to the benefit of the Executive
(and his/her personal representative), the Company and any successor
organization or organizations which shall succeed to substantially all of the
business and property of the Company, whether by means of merger, consolidation,
acquisition of all or substantially of all of the assets of the Company or
otherwise, including by operation of law.

 

(b)The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.

 

(c)For purposes of this Agreement, the term “Company” includes any subsidiaries
of the Company and any corporation or other entity which is the surviving or
continuing entity in respect of any merger, consolidation or form of business
combination in which the Company ceases to exist; provided, however, that for
purposes of determining whether a Change in Control has occurred herein, the
term “Company” refers to Virginia National Bankshares Corporation or its
successors.

 

8.Fees and Expenses; Mitigation

 

(a) The Company will pay or reimburse the Executive for all costs and expenses,
including, without limitation, court costs and reasonable attorneys’ fees,
incurred by the Executive at any time after the Effective Date (i) in the
Company’s contesting or disputing any termination of the Executive’s employment
hereunder or (ii) in the Company’s seeking to obtain or enforce any right or
benefit provided by this Agreement, in each case provided the Executive is the
prevailing party in a proceeding brought in a court of competent
jurisdiction.  The Company shall reimburse the foregoing costs and expenses (but
no more than 30 days) after the Executive submits a claim for reimbursement with
proper documentation of the costs and expenses.  

 

(b)The Executive shall not be required to mitigate the amount of any payment the
Company becomes obligated to make to the Executive in connection with this
Agreement, by

8

--------------------------------------------------------------------------------

seeking other employment or otherwise.  The amount of any payment provided for
in Section 6 shall not be reduced, offset or subject to recovery by the Company
by reason of any compensation earned by the Executive as the result of
employment by another employer after the Date of Termination, or otherwise.

 

9.No Employment Contract

 

Nothing in this Agreement will be construed as creating an employment contract
between the Executive and the Company prior to a Change in Control.

 

10.Survival of Certain Restrictive Covenants

 

Section 7 of the Revised Non-Disclosure, Non-Solicitation and Non-Competition
Agreement dated as of May 18, 2020, between the Company and the Executive (the
“Loyalty Agreement”) with respect to the Executive’s covenants concerning
non-competition will not apply to the Executive after the Executive ceases to be
employed by the Company following a Change in Control, unless the Executive is
entitled to receive any severance benefits provided for in Section 6(a) of this
Agreement in connection with the termination of his/her employment without Cause
or for Good Reason in which case the restrictions imposed by Section 7 in the
Loyalty Agreement will continue to apply.  The non-disclosure, customer
non-solicitation, customer non-service, customer non-interference and employee
non-solicitation restrictions in Sections 2 through 6 of the Loyalty
Agreement  together with the other provisions of the Loyalty Agreement, except
to the extent Section 7 of the Loyalty Agreement may not apply as provided
above, will survive the termination of the Executive’s employment and are
incorporated into and made a part of this Agreement as though the Loyalty
Agreement was set forth in full in this Agreement.

 

11.Notice

 

Any notices and other communications provided for by this Agreement will be
sufficient if in writing and delivered in person, or sent by registered or
certified mail, postage prepaid (in which case notice will be deemed to have
been given on the third day after mailing), or by overnight delivery by a
reliable overnight courier service (in which case notice will be deemed to have
been given on the day after delivery to such courier service).  Notices to the
Company shall be directed to the Secretary of the Company, with a copy directed
to the Chairman of the Board of the Company.  Notices to the Executive shall be
directed to his/her last known address.

 

12.Definition of a Change in Control

 

(a)No benefits shall be payable hereunder unless there shall have been a Change
in Control of the Company as set forth below.  For purposes of this Agreement, a
“Change in Control” means:

 

(i)The acquisition by any Person of beneficial ownership of thirty percent (30%)
or more of the then outstanding shares of common stock of the Company,

9

--------------------------------------------------------------------------------

provided that an acquisition directly from the Company (excluding an acquisition
by virtue of the exercise of a conversion privilege) shall not constitute a
Change in Control;

 

(ii)Individuals who constitute the Board on the date of this Agreement (the
“Incumbent Board”) cease to constitute a majority of the Board, provided that
any director whose nomination was approved by a vote of at least two-thirds of
the directors then comprising the Incumbent Board will be considered a member of
the Incumbent Board; provided however, that any director whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of the directors of the Company shall not be
considered a member of the Incumbent Board;

 

(iii)Consummation by the Company of a reorganization, merger, share exchange or
consolidation (a “Reorganization”) other than a Reorganization involving only
the Company and one or more affiliated companies; or  

 

(iv)Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company, or the consummation of a sale or other disposition
of all or substantially all of the assets of the Company.

 

(b)For purposes of this Agreement, “Person” means any individual, entity or
group (within the meaning of Section 13(d)(3) of the Securities Exchange Act of
1934 (the “Exchange Act”), other than any employee benefit plan (or related
trust) sponsored or maintained by the Company or any affiliated company, and
“beneficial ownership” has the meaning given the term in Rule 13d-3 under the
Exchange Act.

 

(c)The Company and the Executive acknowledge and agree that this Agreement shall
apply to each and any Change in Control of the Company or its successor(s) that
may occur during the Change in Control Period, and that each and any Change in
Control of the Company shall have different, separate and distinct Change in
Control Dates and Employment Periods, respectively, other than a Change in
Control as described in Sections 12(a)(i) and (iii) effected as a share
exchange, in which case the Change in Control Date and the Employment Period,
respectively, shall be the same with respect to both sections.

 

13.Miscellaneous

 

No provision of this Agreement may be amended, modified, waived or discharged
unless such amendment, modification, waiver or discharge is agreed to in a
writing signed (a) by the Executive and (b) for the Company by either the
Chairman of the Board, Chairman of the Compensation Committee, Chief Executive
Officer, or President of the Company; provided, however, the Executive may not
sign on behalf of the Company even if he/she holds one of the identified
positions with the Company.  This Agreement replaces and supersedes any prior
agreements, written or oral, relating to the subject matter hereof, and all such
agreements are hereby terminated and are without any further legal force or
effect.  No waiver by either party hereto at any time of any breach by the other
party hereto of, or of compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent

10

--------------------------------------------------------------------------------

time.  No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party that
are not expressly set forth in this Agreement.  

 

14.Governing Law

 

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the Commonwealth of Virginia.  The Company and
the Executive submit to the exclusive jurisdiction and venue of any state or
federal court located within the Commonwealth of Virginia for resolution of any
such claims, causes of action or disputes arising out of or relating to or
concerning this Agreement.

 

15.Validity

 

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

 

16.Deferred Compensation Omnibus Provision

 

(a)It is intended that payments and benefits under this Agreement that are
considered to be deferred compensation subject to Section 409A of the Code shall
be provided and paid in a manner, and at such time and in such form, as complies
with the applicable requirements of Section 409A of the Code to avoid the
unfavorable tax consequences provided for therein for
non-compliance.  Notwithstanding any other provision of this Agreement, the
Company’s Compensation Committee or Board of Directors is authorized to amend
this Agreement, to amend or void any election made by the Executive under this
Agreement and/or to delay the payment of any monies and/or provision of any
benefits in such manner as may be determined by it to be necessary or
appropriate to comply with Section 409A of the Code or to comply with an
exception from Section 409A if that is the intent of the provision.  For
purposes of this Agreement, all rights to payments and benefits hereunder shall
be treated as rights to receive a series of separate payments and benefits to
the fullest extent allowed by Section 409A of the Code.

 

(b)If the Executive is deemed on the date of separation of service with the
Company to be a “specified employee,” as defined in Section 409A(a)(2)(B) of the
Code, then payment of any amount or provision of any benefit under this
Agreement that is considered deferred compensation subject to Section 409A of
the Code shall not be made or provided prior to the earlier of (A) the
expiration of the six (6) month period measured from the date of separation of
service or (B) the date of death (the “409A Deferral Period”).

 

(c)In the case of benefits that are subject to Section 409A of the Code, the
Executive may pay the cost of benefit coverage, and thereby obtain benefits,
during the 409A Deferral Period and then be reimbursed by the Company when the
409A Deferral Period ends.  On the first day after the end of the 409A Deferral
Period, all payments delayed pursuant to this Section 16 (whether they would
have otherwise been payable in a single lump sum or in

11

--------------------------------------------------------------------------------

installments in the absence of such deferral) shall be paid or reimbursed to the
Executive in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided as originally scheduled.

 

(d)“Termination of employment” shall have the same meaning as “separation of
service,” as that phrase is defined in Section 409A of the Code (taking into
account all rules and presumptions provided for in the Section 409A
regulations).

 

17.Clawback  

 

The Executive agrees that any incentive-based compensation or award that he/she
receives, or has received, from the Company or its Affiliates under this
Agreement or otherwise, will be subject to clawback by the Company as may be
required by applicable law or stock exchange listing requirement and on such
basis as the Board of Directors of the Company determines, but in no event with
a look-back period of more than two (2) years, unless required by applicable law
or stock exchange listing requirement.

 

 

 

[Signatures follow on next page.]

 




12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
Virginia National Bankshares Corporation by its duly authorized officer, and by
the Executive, as of the date first above written.

 

 

VIRGINIA NATIONAL BANKSHARES CORPORATION

 

 

 

By: /s/ Steve W. Blaine

           Steven W. Blaine

           Chairman, Compensation Committee

 

 

 

 

EXECUTIVE:

 

 

 

_______________________




13

--------------------------------------------------------------------------------

 

Attachment A

 

RELEASE

 

For good and valuable consideration, the receipt of which is hereby
acknowledged,

______________ (“Employee”), hereby irrevocably and unconditionally releases,
acquits, and forever discharges Virginia National Bankshares Corporation or
successor entity (the “Company”) and each of its agents, directors, members,
affiliated entities, officers, employees, former employees, attorneys, and all
persons acting by, through, under or in concert with any of them (collectively
“Releasees”) from any and all charges, complaints, claims, liabilities,
grievances, obligations, promises, agreements, controversies, damages, policies,
actions, causes of action, suits, rights, demands, costs, losses, debts and
expenses of any nature whatsoever, known or unknown, suspected or unsuspected,
including, but not limited to, any rights, claims or causes of action arising
out of, or related to, (a) Employee’s employment or termination of employment,
(b) any alleged violations or breaches of any contracts, express or implied, or
any tort, or any legal restrictions on the Company’s right to terminate
employees, or (c) any federal, state or other governmental statute, regulation,
law or ordinance, including without limitation (1) Title VII of the Civil Rights
Act of 1964, as amended by the Civil Rights Act of 1991; (2) the Americans with
Disabilities Act; (3) 42 U.S.C. § 1981; (4) the federal Age Discrimination in
Employment Act (age discrimination); (5) the Older Workers Benefit Protection
Act; (6) the Equal Pay Act; (7) the Family and Medical Leave Act; (8) the
Employee Retirement Income Security Act;       (9) the False Claims Act; (10)
the Fair Labor Standards Act; (11) Consolidated Omnibus Budget Reconciliation
Act of 1985; (12) the National Labor Relations Act; (13) the Virginia Workers’
Compensation Act; and (14) the Virginia Commission on Human Rights Act (“Claim”
or “Claims”), which Employee now has, owns or holds, or claims to have, own or
hold, or which Employee at any time heretofore had owned or held, or claimed to
have owned or held, against each or any of the Releasees at any time up to and
including the date of the execution of this Release.

 

Employee hereby acknowledges and agrees that the execution of this Release and
the cessation of Employee’s employment and all actions taken in connection
therewith are in compliance with the federal Age Discrimination in Employment
Act and the Older Workers Benefit Protection Act and that the releases set forth
above shall be applicable, without limitation, to any claims brought under these
Acts. Employee further acknowledges and agrees that:

 

(a)The Release given by Employee is given solely in exchange for the
consideration set forth in Section 6(a)(ii), Section 6(a)(iii) and Section
6(a)(iv) of the Management Continuity Agreement between the Company and Employee
to which this Release was initially attached, and such consideration is in
addition to anything of value which Employee was entitled to receive prior to
entering into this Release;

 

(b)By entering into this Release, Employee does not waive rights or claims that
may arise after the date this Agreement is executed;

 

14

--------------------------------------------------------------------------------

(c)Employee has been advised to consult an attorney prior to entering into this
Release, and this provision of the Release satisfies the requirements of the
Older Workers Benefit Protection Act that Employee be so advised in writing;

 

(d)Employee has been offered forty-five (45) days from receipt of this Release
within which to consider whether to sign this Release; and

 

(e)For a period of seven (7) days following Employee’s execution of this
Release, Employee may revoke this Release and it shall not become effective or
enforceable until such seven (7) day period has expired.

 

No waiver or default of any term of this Release shall be deemed a waiver of any
subsequent breach or default of the same or similar nature.

 

This Release is made and shall be enforced pursuant to the laws of the
Commonwealth of Virginia, except where such laws of the Commonwealth of Virginia
are preempted by federal law.

 

Should any part of this Release be found to be void, that determination will not
affect the remainder of this Release.

 

This release shall be binding upon the heirs and personal representatives of
Employee and shall inure to the benefit of the successors and assigns of the
Company.

 

 

 

Date: _______________________________________

 

15